HOFFMAN, Presiding Judge.
On January 16,1990, a praecipe was filed with the trial court clerk initiating an appeal. This Court granted an extension of 150 days within which to file the record of *551the proceedings which was in addition to the original 90 days provided by Ind. Appellate Rule 3(B). On August 20, 1990, this Court ordered Vernishia Payne, court reporter of the Lake Superior Court, to complete the transcript of evidence and deliver the same to appellant’s counsel on or before October 15, 1990. On October 25, 1990, the affidavit of Vernishia Payne was filed attached to a petition for extension of time to file record of proceedings. The affidavit stated that the record had not been completed and could not be completed until November 5, 1990. On November 1, 1990, an order was entered ordering Ver-nishia Payne to appear before this Court on November 14, 1990 at 10:00 o’clock to show cause why she should not be punished for contempt for failure to comply with the prior order of this Court. The order was served by the sheriff of Lake County, Indiana.
On November 14, 1990, Vernishia Payne appeared before this Court and stated that the transcript had been delivered to appellant’s counsel. She further showed several mitigating circumstances for failure to comply with the order of this Court.
The Court after due consideration finds Vernishia Payne in contempt of the Court for failure to deliver the transcript to appellate counsel within the time as ordered by the Court. However due to the mitigating circumstances presented, the Court assesses no fine or penalty.
IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Vernishia Payne is guilty of contempt of this Court.
Costs taxed against Vernishia Payne.
GARRARD, and CONOVER, JJ., concur.